Citation Nr: 0523090	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  97-32 303A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
September 1997 and August 2002.

The Board of Veterans' Appeals (Board) remanded the claim for 
service connection for hearing loss disability to the RO in 
December 2001.  The veteran has since perfected an appeal 
concerning service connection for PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have current hearing loss disability. 


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a December 2001 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the September 1997 rating decision was 
promulgated did the AOJ, in December 2001, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The claimant was notified that he should tell VA 
about any additional information or evidence he wanted VA to 
get for him, and that the law states that VA must make 
reasonable efforts to help him get evidence necessary to 
support his claim.  He was told that VA will try to help him 
get such things as medical records, employment records, or 
records from other Federal agencies.

Here, VA could not have given VCAA notice to the veteran 
prior to the September 1997 adjudication, as VCAA did not 
exist at that time.  While the notice provided to the 
claimant in December 2001 was not given prior to the first 
AOJ adjudication of the claim, the claimant was afforded the 
opportunity to identify evidence that VA would make 
reasonable attempts to obtain.  In that regard, the AOJ 
obtained the veteran's service records, private medical 
records, VA medical records, and statements from the 
claimant.  The claimant was also afforded a VA examination in 
October 2004.  After the notice, additional evidence was 
received.  The process carried out during the course of the 
claim was sufficient to provide the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  The lack of notification to the 
claimant before the initial adjudication did not affect the 
essential fairness of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service records, VA medical records, private 
medical records, and statements from the veteran have been 
obtained.  A VA examination was conducted in October 2004.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Hearing loss

Factual background

The veteran was referred to a service consultant in September 
1965 with a notation that he had an infection in the left ear 
which had been treated with Cortisporin for 3 days with 
little result.  On examination, he had external otitis media 
and his tympanic membrane was dull and bulging and he 
probably had serous otitis media also.  His service 
separation clinical evaluation of his ears was normal.  His 
hearing was 15/15 for spoken voice for each ear.  

On private evaluation in September 1996, his external 
auditory canals and tympanic membranes were normal.  

On private evaluation in August 2001, the veteran reported 
noise trauma in Vietnam and present draining in his left ear.  
Audiometry revealed thresholds of the following decibels at 
the following frequencies.




HERTZ


500
1000
2000
4000
RIGHT
35
35
45
55
LEFT
75
80
75
80

The veteran had a speech reception threshold of 96 percent in 
the right ear and of 84 percent in the left ear.  The 
audiologist indicated that the veteran had a mixed hearing 
loss of a severe degree in the left ear and a moderate 
sensorineural hearing loss in the right ear.  He was to have 
a hearing re-test after otologic treatment. 

In October 2002, the veteran reported service experiences.  
He was in DaNang where all hell broke loose and there was 
heavy firing and he could not push shells fast enough.  He 
stated that he lost hearing in his left ear and always has 
heavy draining.

There was an examination by a VA audiologist in October 2004.  
The audiologist reported that the veteran's claims file was 
reviewed and that it contained results of audiometric testing 
in October 1966 which showed a normal result of 15/15.  The 
claims folder was noted to contain notation of examinations 
in October 1996 and July 1997 with no finding of hearing 
loss.  The audiologist noted that there was audiometric 
testing reported in August 2001 showing hearing loss in both 
ears and a note of draining from the left ear.  The 
audiologist noted that the veteran reported being on board 
ship in DaNang Bay in Vietnam and exposed to loud noise from 
firing of the 6" guns aboard ship, and that he reported that 
on 1 occasion, the guns were fired when he was very close to 
them and the concussion knocked him down.  



On audiometric evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
25
LEFT
10
10
15
35
35

Speech audiometry revealed a speech recognition score of 100 
percent in each ear.  A tympanogram showed normal middle ear 
pressure and compliance bilaterally.

The examiner reported that the results showed hearing that 
was within normal limits by VA definition and that the 
results do not indicate a conductive component for either 
ear.  The audiologist indicated that the results indicate 
that the veteran did not incur hearing loss as a result of 
his military service.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).  



Analysis

The veteran has appealed the denial of service connection for 
hearing loss disability.  He asserts that claimed disability 
was incurred in combat.  Thus, 38 U.S.C.A. § 1154 is for 
consideration.  We accept his statements that he was pushing 
shells off the coast of DaNang and that he was exposed to 
loud noise from the firing of 6" guns aboard ship, and that 
on 1 occasion, the concussion knocked him down.  In June 
1966, he was awarded a commendation for meritorious service 
between December 1965 and January 1966.  The commendation was 
for displaying professional skill and exceptional technical 
abilities while his ship was operating off the coast of South 
Vietnam.  The commendation indicates that these operations 
included naval gunfire support missions which inflicted 
extensive damage or destruction of assigned targets.  We also 
note that he had a draining left ear and probable serous 
otitis media in September 1965 and that he had 1 year 3 
months of foreign service.  Each subsection os 38 U.S.C.A. 
§ 1154 allows VA to consider the nature and circumstances of 
service.  The Boaard accepts that there was noise exposure.

However, the preponderance of the evidence indicates that 
service connection for hearing loss disability is not 
warranted.  

The veteran had mixed hearing loss and there is evidence that 
he met the 38 C.F.R. § 3.385 definition of disability due to 
impaired hearing, in August 2001.  However, nowhere else of 
record is there medical evidence of current hearing loss 
disability, and the October 2004 VA examination, which is the 
most recent medical evidence, showed acuity did not reach the 
level of disability.  We conclude that he does not have 
current bilateral hearing loss disability.  In reaching the 
determination, the Board accepts that hearing loss disability 
was identified on private examination, and such evidence is 
competent.  However, there remains the issue of whether the 
veteran has a chronic hearing loss disability, rather than a 
single abnormal test result.  The VA examination establishes 
a reasonable basis to question the existence of chronic 
disability and that a hearing loss disability does not exist.  
In the absence of a current disability, service connection 
can not be established.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-
144 (1992).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions.  Thus, his opinions regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Accordingly, service connection for bilateral hearing loss 
disability is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

PTSD

In September 2004, before the RO returned the claims folder 
to the Board, the veteran claimed that he was raped in 
service.  The provisions of 38 C.F.R. § 3.304(f)(3) indicate 
that VA will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA has not advised the veteran as required by 
38 C.F.R. § 3.304.

Moreover, there is a diagnosis of probable PTSD of record.  
The June 2002 Axis I diagnosis is probable PTSD, dysthymia, 
alcohol abuse.  The Axis IV diagnosis at that time was, high, 
homeless, war zone exposure, childhood abuse.  There is also 
an assessment in July 2002 of PTSD, early childhood and 
combat trauma.  We note also a October 2001 discharge 
diagnosis of malingering.  A VA examination is necessary.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should advise the veteran 
that evidence from sources other than 
his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of a personal 
assault stressor and allow him the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  

The veteran should be requested to be 
more specific and detailed about each of 
the in-service stressors which he 
claims.  Information such as where he 
was, when, who he was with, and what 
occurred should be requested.  He is to 
be informed that he must provide 
information that would allow meaningful 
development.  Any development necessary 
after any response from him should be 
accomplished.  

2.  The RO should schedule a psychiatric 
examination.  The examiner must fully 
report the claimed stressors.  The 
examiner should render an opinion with 
reasons as to whether the veteran has 
PTSD.  If the examiner indicates that 
the veteran has PTSD, he should specify 
which, if any, in-service stressors 
caused it.  The examiner should fully 
detail the manifestations that support 
or do not support a diagnosis of PTSD.  
The claims folder should be made 
available to the examiner.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


